DETAILED ACTION

Response to Amendment
This Office Action is responsive to Applicant’s amendment filed Dec. 13, 2021.
Response to Arguments
Applicant's arguments filed Dec. 13  have been fully considered. 
Regarding the 35 USC 112(b) rejection of claim 5, applicant’s argument is persuasive, now applying to claim 1 as amended.  The 35 USC 112(b) rejection of all claims is withdrawn.
Applicant’s argument regarding the 35 USC  102(a)(1) and 103 rejection of claims 1-20 have been considered but are moot in view of the new grounds of rejection. The limitation “wherein the first optical waveguide is disposed in a base portion of the SFW emitter, wherein the second optical waveguide is disposed in a ridge portion of the SFW emitter that extends from the base portion, and wherein a grating pattern of the semiconductor laser is formed into the ridge portion such that the second optical waveguide is between the first optical waveguide and the grating pattern” in independent claims 1 and 14, are taught in a newly discovered reference; see rejections below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2,  and 13 are rejected under 35 U.S.C. 103 as obvious over Xia et al. “Photonic Integration Using Asymmetric Twin-Waveguide (ATG) Technology: Part I—Concepts and Theory”, IEEE Journal of Selected Topics in Quantum Electronics, vol. 11, no. 1, pp. 17-29 (2005) in view of Oh et al. (US 2007/0133639).  

With regard to claim 1, Xia discloses (p. 21) an apparatus comprising a semiconductor laser (ATG laser), and  emitter (a semiconductor optical amplifier  SOA) which receives the output of the st incomplete para. and figs. 3 and 5).  The first optical waveguide and the second optical waveguide are collectively configured to selectively propagate only a first mode of a plurality of optical modes. P. 21, 2nd complete para., “As long as the gain is sufficiently large, the odd mode e contribution to the output field will dominate over the even mode..” Because the structure of the waveguides in the SOA disclosed by Xia is the same as described in Applicant’s invention, it is assumed they provide the claimed function of a supermode filtering waveguide. Xia discloses that the SOA can be simply integrated with an ATG laser. “First, the ATG structure allows the integration of high-performance SOAs, which are essential optical elements in advanced PICs”.  The integration of semiconductor optics involves configuring all the component chips onto a semiconductor substrate (for the structure, see Fig. 2a where twin waveguides are formed on a substrate).  Therefore, the limitations “semiconductor laser formed on a substrate” and “supermode filtering waveguide (SFW) emitter formed on the substrate” are inherent, or in the alternative, would have been obvious to one skilled in the art, e. g. an electrical or optical engineer in order to make a compact, optically stable device. 
Xia does not disclose that a grating pattern of the semiconductor laser is formed into the ridge portion such that the second optical waveguide is between the first optical waveguide and the grating pattern. However, in the same field of endeavor, Oh teaches a distributed feedback semiconductor laser structure comprising (see Fig. 5 and para [0034]) a lower cladding 310, a lower ridge waveguide 330, an active layer 340, an upper ridge waveguide 350, an upper clad layer 360, a plurality of gratings formed on the upper clad layer 360, and an ohmic contact layer 370 (in order from bottom to top).  The gratings provide reflection of the light required for laser operation.  The gratings are positioned above the upper waveguide in the ridge to prevent multiple-wavelength oscillation, and to avoid additional 
With regard to claim 2, the first optical waveguide and the second optical waveguide are spaced apart by a spacer layer (Xia, separation layer, Fig. 2(a)).
With regard to claim 4, in an alternative embodiment of Xia the topmost waveguide is tapered, i. e. has different widths along the ridge portion, with the result that confinement of the first mode is altered as an optical signal propagates through the second optical waveguide (Fig. 5).
With regard to claim 13, the optically active region comprises quantum wells (Xia, Fig. 4b).

Claim 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. “Photonic Integration Using Asymmetric Twin-Waveguide (ATG) Technology: Part I—Concepts and Theory”, IEEE Journal of Selected Topics in Quantum Electronics, vol. 11, no. 1, pp. 17-29 (2005) in view of Oh et al. (US 2007/0133639) and further in view of Jiang et al. (US 2015/0277036).
With regard to claims 18-19, Xia discloses an apparatus comprising a semiconductor laser (ATG laser), and  emitter ( a semiconductor optical amplifier  SOA) which receives the output of the semiconductor laser. The SOA (shown in Fig. 4b) comprises an emitter (coupled with the semiconductor laser) comprising a first optical waveguide (passive waveguide) evanescently coupled with a second optical waveguide (quantum well active waveguide), wherein the first optical waveguide and the second optical waveguide are collectively configured to selectively propagate only a first mode of a plurality of optical modes. P. 21, 2nd complete para., “As long as the gain is sufficiently large, the odd mode e contribution to the output field will dominate over the even mode..” Because the structure of the 
Xia does not disclose that a grating pattern of the semiconductor laser is formed into the ridge portion such that the second optical waveguide is between the first optical waveguide and the grating pattern. However, in the same field of endeavor, Oh teaches a distributed feedback semiconductor laser structure comprising (see Fig. 5 and para [0034]) a lower cladding 310, a lower ridge waveguide 330, an active layer 340, an upper ridge waveguide 350, an upper clad layer 360, a plurality of gratings formed on the upper clad layer 360, and an ohmic contact layer 370 (in order from bottom to top).  The gratings provide reflection of the light required for laser operation.  The gratings are positioned above the upper waveguide in the ridge to prevent multiple-wavelength oscillation, and to avoid additional manufacturing process steps [0010].  Configuring the apparatus of Xia by including a grating configuration on top of the second waveguide as taught by Oh, would have resulted  in the claimed invention.  That is, the second (upper) waveguide would have been between the grating and the first (lower waveguide).  One skilled in the art, e. g. an optical engineer, would have found it obvious to make this modification to obtain by a simple manufacturing process , a laser that outputs  light with a single wavelength by a simple manufacturing process.

With regard to claim 20, the inverted taper tip results in an increase of the mode size in the horizontal direction, while the supermode filtering results in an increase of the mode size in the vertical direction, so that expansion of the mode occurs in two dimensions.
With regard to claims 14-15, Xia discloses an master oscillator power amplifier  comprising a semiconductor laser (ATG laser), and  emitter ( a semiconductor optical amplifier  SOA) which receives the output of the semiconductor laser. The SOA (shown in Fig. 4b) comprises an emitter (coupled with the semiconductor laser) comprising a first optical waveguide (passive waveguide) evanescently coupled with a second optical waveguide (quantum well active waveguide), wherein the first optical waveguide and the second optical waveguide are collectively configured to selectively propagate only a first mode of a plurality of optical modes. P. 21, 2nd complete para., “As long as the gain is sufficiently large, the odd mode contribution to the output field will dominate over the even mode..” Note that as shown in fig. 4(a), the odd mode extends further over the depth dimensions, i. e. the of the first waveguide mode is expanded along the depth,  which is a first dimension. 
Xia does not disclose that a grating pattern of the semiconductor laser is formed into the ridge portion such that the second optical waveguide is between the first optical waveguide and the grating 
Neither Xia nor Oh specifically disclose that the optical waveguide of the OSA expands the mode size of the optical signal along a second dimension.  However,  Jiang teaches in the same field of endeavor,  an optical system comprising an edge coupler (inverted taper tip 301 in Fig. 3 or Fig. 2, para. [0022-0023]) on a photonic chip. The edge coupler is configured to couple light from a photonic chip (e. g. silicon chip) to an optical fiber; the optical mode field diameter is expanded from the small value in the waveguide to the larger value in the fiber [0002], in two dimensions.  Combining the master oscillator power amplifier of Xia as modified by Oh,  with the edge coupler of Jiang results in the claimed invention. One skilled in the art, e. g. an optical engineer, would have found it obvious to make this combination to efficiently couple light from the apparatus of Xia into an optical fiber for use in an optical communication network.
nd complete para.).
With regard to claim 17, the second optical waveguide is a quantum well active waveguide (Xia Fig. 4b). 
Claims 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia and Oh  as applied to claims 1 and 3  above, and further in view of O’Daniel et al. (US 2007/0058685).
With regard to claims 6-7, neither Xia nor Oh  disclose that the optical apparatus further comprises a grating pattern formed into the ridge portion or buried (of the semiconductor optical amplifier). However, O’Daniel in a similar field of endeavor, teaches a master oscillator power amplifier (MOPA) comprising a semiconductor laser and an SOA.  The SOA which may be tapered [0010], i. e. a ridge structure, comprises a grating pattern to transfer light from the laser [0014, Figs. 1(a)-(d). The grating may alternatively be configured between the semiconductor laser and the SOA. Including the grating pattern taught by O’Daniel in the optical apparatus of Xia as modified by Oh would have been obvious to one skilled in the art, e. g. an optical engineer, for the purpose of efficient light transfer between the laser and the SOA.
With regard to claims 8-10, Xia discloses that the second optical waveguide extends to a first facet of the optical apparatus, and the semiconductor laser extends to an opposing second facet of the optical apparatus, and that the long axis of the semiconductor laser is aligned with the long axis of the second optical waveguide (Fig. 3). Niether Xia nor Oh disclose that a long axis of the semiconductor laser  intersects with the first facet at a non-orthogonal angle, nor that it is unaligned with the long axis of the second optical waveguide. However, O’Daniel in a similar field of endeavor, teaches a master oscillator power amplifier (MOPA) comprising a semiconductor laser and an SOA.  O’Daniel teaches that in an embodiment the SOA can be  angled (e. g. not intersecting with the first facet orthogonally) to align the output beam (para. [0012]).  Therefore, it would have been obvious to one skilled in the art, e. g. an 
With regard to claims 11-12, neither Xia nor Oh specifically disclose that an anti-reflective coating is applied to the first facet and a high reflective coating to the second facet. Xia discloses that parasitic reflection should be reduced for efficient power coupling between optically integrated devices  (p. 19, Introduction, 2nd para.). However, O’Daniel in a similar field of endeavor, teaches a master oscillator power amplifier (MOPA) comprising a semiconductor laser and an SOA (Fig. 1(a) .  The facet at which the light enters the SOA is coated with an antireflective (AR)  coating. The facet at which light is reflected into the SOA is coated with a high reflectivity (HR) coating  (para. [0026-0027).  Such coatings were well-known in the optical art to reduce parasitic reflections and optical loss; therefore it would have been obvious to one skilled in the art to include them as needed in the optical apparatus of Xia as modified by Oh.

Note that the citations made herein are done so for the convenience of the applicant; they are in no way intended to be limiting.  The prior art should be considered in its entirety.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645